DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 10/21/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of the particular combination of biomarkers that is SEQ ID NOs: 1 and 6 in the reply filed on 05/13/2021 is acknowledged.
Claims 68 and 70 are withdrawn from further consideration as set forth on page 2 of the Office Action of 06/30/2021.  Election was made without traverse in the reply filed on 05/13/2021.

New Claim Objections
Claims 25 is objected to because of the following informalities as follows:
Claim 25 recites the term “asymtomatic” (i.e.: misspelling) where the term “asymptomatic” is correct. 
Appropriate correction is required.

Maintained Claim Rejection – Improper Markush Group
Newly Applied as Necessitated by Claim Amendments
Claims 1, 7-8, 15-18, 21-29, 31-32, 67 and 69 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each distinct element is considered to be a nucleic acid biomarker with sequences related to a different small RNA (sRNA) transcript from those set forth in claim 1 (i.e.:  any two of SEQ ID Nos: 1, 2, 3, 6, 7, 9, 10, 11, 12, 22, 23, 25, 26, 27, 55, 40, 41, and 137).  Applicants have elected the particular transcript/sequence combination that is SEQ ID NO:  1 (iso-miR-10b-5p) and SEQ ID NO:  6 (iso-miR-196a-5p).
The recited alternative elements do not share a single structural similarity, as each biomarker requires a different RNA transcript content has a different chemical structure in that it consists of a different nucleotide sequence.  Each structure is related to expression of a different gene product, has a different specificity of hybridization, and may also have a distinct function in the regulation of different genes.  Thus, the different sRNA biomarkers do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the transcripts are nucleic acids that are composed of nucleotides. 


Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 


Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Remarks
	Applicants have traversed the rejection of claims for including an improper Markush style grouping of alternatively useable elements.  Applicants’ arguments (p. 6-7 of the Remarks of 10/21/2021) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection.  Applicants have argued that the different elements (i.e.:  each distinct small RNA (sRNA)) have a common property of being sRNA markers for HD, and that since the art does not describe any binary sRNA markers for HD the Markush group is proper.  The argument is not persuasive.  As detailed in the rejection, the different sRNAs lack a common structure because they are all composed of distinct biological sequences.  Compare, for example, the sequence of SEQ ID NO: 1 and the sequence of SEQ ID NO:  7.  These are distinct sequences that do not share any portion of sequence identify where such a smaller portion is associated with HD.  In the instant case it is clear that the ability to diagnoses HD based on sRNA detection is provided by the specific unique sequences, not some common element that is shared among the diverse sequences recited in the claims.  As such there is no common portion of each structure that is mainly responsible for the asserted use of the sRNAs in HD diagnosis.   

Withdrawn Claim Rejections - 35 USC § 112 – Indefiniteness
The rejections of claims under 35 USC 112 as set forth on pages 5-6 of the Office Action of 06/30/2021 are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 1, 7-8, 15-18, 21-29, 31-32, 67 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-8, 15-18, 21-29, 31-32, 67 and 69 are unclear over the stated purpose of the claims as “evaluating Huntington’s disease (HD) in a subject” (as recited in the preamble of claim 1) in light of the steps of methods.  Claim 1 recites a step of “determining the presence or absence” of sRNA biomarkers, and provides that “the presence of” the biomarkers “is indicative of Huntington's disease activity”.  But the claims do not set forth any result, with regard to HD evaluation, when an “absence”, as encompass by the claims, is determined.  It is thus unclear how the purpose of the claimed method is accomplished in the scope of the steps of the claims.
Claims 7 is unclear over recitation of the limitation “the presence or absence of at least ten sRNAs are determined”.  The phrase is unclear where claim 7 depends from claim 1, and claim 1 recites a plurality of specific sRNAs identified by SEQ ID NOs, it is unclear if the “at least ten sRNAs” of claim 7 are required to be from the particularly 

Claim Rejections - 35 USC § 112 – Written Description
Maintained in Part
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claim sets forth an evaluation of Huntington’s disease (HD) activity in a subject by use of small RNA (sRNA) molecules in a sample from the subject.  In order for the claimed methods to function they require that an amount of a naturally occurring sRNA is detected or measured, and that the sRNA is indicative of HD activity.
Where the rejected claim recites “at least ten sRNAs” without any indication of the nature of the sRNA elements that are detected (please note that this aspect of the claim has been addressed above in this Office Action under 35 USC 112 as indefninite).  The scope of the sRNA biomarkers of the rejected claim are generically broad, literally encompassing (e.g.:  p.9 of the Specification) any possible small RNA transcript.  The claims in light of the specification include, but are not limited to, detection of:
… non-coding RNAs less than 200 nucleotides in length, and include microRNAs (miRNAs) (including iso-miRs), Piwi-interacting RNAs (piRNAs), small interfering RNAs (siRNAs), vault RNAs (vtRNAs), small nucleolar RNAs (snoRNAs), transfer RNA-derived small RNAs (tsRNAs), ribosomal RNA-derived small RNA 

But the specification provides only several particular sRNAs that are detected in HD subjects and not found in control samples.  But the particular teachings of the disclosure cannot be considered to describe a representative number of HD related sRNA biomarkers because these markers do not provide any rationale as to how the disclosure may be applied to any other different biomarkers.  The particular exemplifications and the general teachings of the specification do not provide the skilled artisan with the ability to pick from the generically encompassed sRNA biomarkers those particular sRNA biomarkers which meet the functions limitations of the claims.  In the present state of the art, the structure of one sRNA biomarkers does not provide guidance to the existence or structure of other sRNA biomarkers associated with HD. In other words, the existence and structure of other biomarkers (as broadly and generically represented in the rejected claims) are not predictable from the particular species (i.e.: the biomarkers provided in Tables of the specification) disclosed in the specification.  And while it is noted that the specification teaches the general methodology of detecting biomarkers in a case and control samples, possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus.
In the instant case the breadth of the claims requires an essential feature that is not adequately described in the disclosure, nor is it conventional or known in the art:  that is the structural identity of small RNA biomarkers that can be detected in a sample from a subject to result in an indication of Huntington’s disease activity.  The instant specification demonstrates that while many thousands of sRNA transcripts may be 
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 for lack of an adequate written description in the application as originally filed.  Applicants’ arguments (p.8 of the Remarks of 10/21/2021) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection.  Applicants have argued that the claims are amended to recited a specific group of particularly identified sRNAs (i.e.:  the amendments to independent claim 1).  The argument is not persuasive.  Initially it is noted that the rejection is no longer applied to claims 1, 7, 15-18, 21-29, 31-32, 67 and 69, in light of the amendments to the claims.  As set forth in the rejection above, and previously in this Office Action, the limitation of claim 7 appear to broadly encompass the determining the presence or absence of a combination of generic sRNAs elements, and in light of the broadest reasonable interpretation of the claim the rejection is maintained against claim 7.

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong one. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- The claims recite a natural association, as asserted in the specification, between the presence of an sRNA biomarker and an indication of Huntington’s disease (HD).  Additionally, the claims are directed to the evaluation of data and information (i.e.:  the determined presence or amount of an sRNA) to reach a conclusion (i.e.:  detection of HD).  Such an evaluation of data is a mental process that is an abstract idea.

Step 2A, prong two. The claims encompass methods wherein the judicial exception(s) to which the claims are directed are not integrated into a practical application the claimed methods (for example see claim 1) end with the determination of a biomarker that indicates HD activity.  There are no additional steps related to the detecting of the activity, such as administration of a particular therapeutic regimen to treat the disease.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the broadly recited steps of the claims encompass embodiments where the only steps are data collection and an indication of disease, which are not additional practical steps.  Even if one were to consider a method that includes obtaining a sample, and detecting sRNA content in the sample, such steps related to analysis of transcript content are routine and conventional in the art.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:


v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) address insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 
Furthermore it is noted that the instant specification indicates (e.g.:  p.19 -  Example 1) that the collection of data related to HD sRNA biomarkers was collected previously using conventional methods.  The specification references prior art datasets GSE64977 (publically available March 12, 2015) and GSE72962 (publically available March 16, 2016).  And Hoss et al teaches detection of sRNA biomarkers using sequencing analysis that includes adapter trimming (e.g.:  p.11 - miRNA sequence analysis) and also teaches detecting sRNA biomarkers using a Firefly miRNA assay (e.g.:  p.12) which includes PCR amplification, fluorescent labels, and hybridization.  Thus it is clear that the collection of data consistent with the claimed methods is not inventive.


Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'


Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to non patent eligible subject matter.  Applicants’ arguments (p.8-9 of the Remarks of 10/21/2021) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection.  Applicants have argued that the claims are directed to “a method for evaluating Huntington disease by evaluating particular sRNA markers in a biological fluid sample from an HD subject”, and so Applicants conclude that the “methods as claimed are clearly a practical application”.  The examiner maintains that the “evaluating Huntington’s disease” (as recited in the preamble of the claim) and the recitation that “the presence of the two or more sRNA predictors is indicative of Huntington's disease activity” are not themselves a “practical application” but are directed to an evaluation of information that is an abstract idea.  Diagnosing a pathology is not itself a practical application such as, for example, providing a treatment to a subject to alleviate the pathological effects of a disease (see for example Appendix 1 to the October 2019 Update: Subject Matter Eligibility - Life Sciences & Data Processing Example, especially example 43).  
The fact that the claims may require the analysis of some particular sRNA elements is the necessary data collection required to perform the diagnosis, but where the data is collected using routine and conventional methods, such data collection is not itself sufficient to create a methods that is significantly more that the judicial exception of data analysis.  Here it is noted that while the claims recite methods of data collection 

Withdrawn Claim Rejections - 35 USC § 102 and 103
The rejections of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as set forth on pages 13-19 of the Office Action of 06/30/2021 are withdrawn in light of the amendments to the claims.  While some aspects of the claims are rejected in this Office Action as unclear (under 35 USC 112 above), the claims require a determination of SEQ ID NO:  1 and 6 (as consonant with the Election) in a biological sample that is blood, serum, plasm urine or CSF from a subject with an expanded trinucleotide repeat in an Huntingtin gene.  Such a combination of elements do not appear to be taught or suggested by the prior art.


Withdrawn Double Patenting
The rejections of claim for issues related to nonstatutory double patenting as set forth on pages 19-25 are withdraw in light of the amendments to the claims.  As noted above, the claims require a determination of SEQ ID NO:  1 and 6 (as consonant with the Election) in a biological sample that is blood, serum, plasm urine or CSF from a subject with an expanded trinucleotide repeat in an Huntingtin gene.  Such a combination of elements do not appear to be taught or suggested by the prior art.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634